DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/25/22 have been fully considered but they are not persuasive.
Applicant argues that Sethuraman does not disclose tilt angles of the imaging device defined by coplanar lines. This contention is unsupported by the rejection of record and Sethuraman. As stated in the non-final action of 12/27/21 Sethuraman discloses in Figure 3:
an ultrasonic probe (“an external ultrasound probe (102)” Abstract) operable at multiple different tilt angles that are defined by coplanar lines (“The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted in a cone defined by outer boundaries 302, 304.” [0049]).
Paragraph [0049] and Figure 3 demonstrate the acquisition of a series of 2D ultrasound images at a plurality of angles between angles α1 and α2 along a common plane, i.e. the plane of the page/figure, using a 2D transducer array in an ultrasonic probe. The ‘cone’ describes the boundaries of the 3D volume encompassed by the plurality of 2D ultrasound image acquisitions. Ergo, Sethuraman discloses the alleged claim feature.
	Applicant further argues that Sethuraman does not disclose “generat[ing] the 3D ultrasonic image simply based on the tilt angles.” It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claim 1, line 12-13 recites “to generate a three-dimensional (3D) ultrasonic image based on the 2D ultrasonic images and the different tilt angles.” Therefore, the broadest reasonable interpretation (BRI) of applicant’s claim 1 encompasses any system that generates a 3D ultrasonic image based on 2D ultrasonic images at different tilt angles and any other information. Applicant’s claim 1 does not disavow or exclude the usage of any additional information in generating the 3D ultrasonic image as asserted by the applicant (“simply based”). Moreover, as stated in the non-final action of 12/27/21, Sethuraman paragraphs [0049]-[0051] and [0066] (see also corresponding Figures 3 and 4) demonstrate Sethuraman’s disclosure of the generation a 3D ultrasound image cone from the plurality of 2D ultrasound images at various tilt angles between α1 and α2 along a common plane. Thus, Sethuraman discloses the asserted claim feature of generating the 3D ultrasonic image based on the tilt angles. 
	 Applicant further argues that Sethuraman’s system is complicated and “will likely need to consider… much more tilt angle.” Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. Moreover, as per MPEP 716.01(c) "[t]he arguments of counsel cannot take the place of evidence in the record." In re Schulze, 346 F. 2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)." Applicant provides no support in the record for the complexity of Sethuraman’s system, but rather presents a mere conclusory statement that Sethuraman “will likely” involve more data. In addition, applicant points to no specific features of the claimed or disclosed invention that is of lower complexity. Even if Sethuraman’s disclosure was more complex than some aspect of the claimed or disclosed invention, such a showing of increased complexity would be insufficient to patentably distinguish the disclosure of Sethuraman from that of the present application as complexity does not structurally distinguish the disclosure of Sethuraman’s system from that of the applicant’s claimed or disclosed system. 
	Applicant further alleges that Sethuraman discloses tilt angles “each corresponding to a cone, multiple images that correspond to different orientations of the cone will be obtained for every single tilt angle.” Applicant misinterprets Sethuraman’s disclosure. As discussed above, Sethuraman paragraph [0049] and Figure 3 demonstrate the acquisition of a series of 2D ultrasound images at a plurality of angles between angles α1 and α2 along a common plane, i.e. the plane of the page/figure, using a 2D transducer array in an ultrasonic probe. The term ‘cone’ describes the boundaries of the 3D volume encompassed by the plurality of 2D ultrasound image acquisitions. Thus, Sethuraman does not require the acquisition of a cone for every tilt angle as alleged by the applicant.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sethuraman et al. (U.S. Pub. No. 2021/0007707), hereinafter “Sethuraman.”

Regarding claim 1, Sethuraman disclose an ultrasonic imaging system (“ultrasound imaging system 100” [0026]):
an ultrasonic probe (“an external ultrasound probe (102)” Abstract) to be operated at multiple different tilt angles that are defined by coplanar lines (“The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted in a cone defined by outer boundaries 302, 304.” [0049]) to send ultrasonic signals into a test target and to receive reflected ultrasonic signals corresponding to the ultrasonic signals from the test target (“An ultrasound device including one or more ultrasound transducers may be positioned adjacent to the body of a patient and oriented toward the vessel. The transducers may emit ultrasonic energy and receive ultrasound echoes reflected from the vessel.” [0005]); and 
a processing unit electrically coupled to said ultrasonic probe for controlling said ultrasonic probe to send the ultrasonic signals and to receive the reflected ultrasonic signals (“The ultrasound imaging system may include an ultrasound probe with an ultrasound transducer array and a processor. The processor may be configured to receive imaging data from the ultrasound transducer, determine an angular position of the ultrasound probe, and transmit imaging data to a processing system.” [0007]; “The processor 122 of the device 102 may be configured to transmit signals to other elements device 102 as well as to external devices, such as the processing system 106 and display 108” [0029]) that correspond to the ultrasonic signals sent by said ultrasonic probe when operated at the multiple different tilt angles which are defined by the coplanar lines (“The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312.” [0049]-[0051], [0066]), and configured to generate a plurality of two-dimensional (2D) ultrasonic images that respectively correspond to the different tilt angles based on the reflected ultrasonic signals, and to generate a three-dimensional (3D) ultrasonic image based on the 2D ultrasonic images and the different tilt angles (“The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312.” [0049]-[0051], [0066]; “The image may be a two-dimensional cross-sectional image or a three-dimensional image of the vessel.” [0042]).

Regarding claim 2, Sethuraman discloses an inertial measurement unit (IMU) (“a gyroscope (128)” Abstract) mounted to said ultrasonic probe in such a way that said IMU tilts at a same angle as said ultrasonic probe (“the processor is configured to determine the angular position of the imaging probe based on positional data from the gyroscope” [0011]; “The device 102 may include a gyroscope 128. In some embodiments, the gyroscope 128 may be used to determine the orientation of the device 102 with respect to the body of the patient. For example, the gyroscope 128 may be used to determine the angle at which the device 102 is placed against the body of the patient.” [0032]), and configured to detect acceleration components respectively corresponding to three axial directions that are defined with respect to said IMU (“In some embodiments, the gyroscope 128 includes an accelerometer. The gyroscope 128 may be configured for three, four, five, six, or other numbers of degrees of freedom.” [0032]);
wherein said processing unit is electrically coupled to said IMU for receiving, when said ultrasonic probe is at each of the tilt angles, the acceleration components generated by said IMU at the tilt angle, and calculates the tilt angle based on the acceleration components corresponding to the tilt angle (“the processor is configured to determine the angular position of the imaging probe based on positional data from the gyroscope” [0011]; “The device 102 may include a gyroscope 128. In some embodiments, the gyroscope 128 may be used to determine the orientation of the device 102 with respect to the body of the patient. For example, the gyroscope 128 may be used to determine the angle at which the device 102 is placed against the body of the patient… In some embodiments, the gyroscope 128 includes an accelerometer. The gyroscope 128 may be configured for three, four, five, six, or other numbers of degrees of freedom.” [0032]).

Regarding claim 9, Sethuraman discloses a display unit electrically coupled to said processing unit for displaying the 3D ultrasonic image (“The ultrasound imaging system 100 may include an imaging device 102, a processing system 106, and a display 108.” [0026]; “The image may be a two-dimensional cross-sectional image or a three-dimensional image of the vessel.” [0042])  
said processing unit is further configured to generate a sectional image by taking a sectional view of the 3D ultrasonic image in a desired direction (“The image may be a two-dimensional cross-sectional image or a three-dimensional image of the vessel.” [0042]; see also Figure 2A demonstrating a cross-sectional slice of the 3D volume), to perform image processing on the sectional image to generate at least one specially-processed image other than a B-mode image (“The velocity data obtained by the imaging device 102 may be representative of the magnitude and/or the direction of fluid flow within the vessel or lumen. In that regard, the velocity data may be indicative of localized magnitude/direction of fluid flow (e.g., for each pixel in the image of the vessel or lumen)… Vector flow imaging derives three-dimensional flow information from the ultrasound data obtained by the transducer array 124 so that angle-independent visualization of fluid flow is provided.” [0044]), and to cause said display unit to simultaneously display the sectional image and at least one of the functional image, the 3D ultrasonic image and the 2D ultrasonic images (“The Doppler flow and/or vector flow data may be referenced as a velocity map that is overlaid on the B-mode image of the vessel or lumen illustrating the geometry of the vessel or lumen.” [0045]).

Regarding claim 10, Sethuraman discloses each of the 2D ultrasonic images is a brightness mode (B-Mode) image (“The image may be a two-dimensional cross-sectional image or a three-dimensional image of the vessel.” [0042]; “The processing system 106 may be configured to generate a B-mode (brightness mode) imaging of anatomy corresponding to the varying acoustic impedance of the received ultrasound echoes” [0044]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman as applied to claim 2 above, and further in view of Goldsmith (“An Inertial-Optical Tracking System for Quantitative, Freehand, 3D Ultrasound” 2008), hereinafter “Goldsmith.”

Regarding claim 3, Sethuraman discloses the acceleration components include a first acceleration component, a second acceleration component, and a third acceleration component that respectively correspond to a first axial direction, a second axial direction, and a third axial direction that are perpendicular to each other (“the gyroscope 128 includes an accelerometer. The gyroscope 128 may be configured for three, four, five, six, or other numbers of degrees of freedom.” [0032]); 
However, while Sethuraman discloses an accelerometer with 3 degrees of freedom, Sethuraman may not explictly describe said processing unit calculates the tile angle according to:
G = sqrt(A12+ A22+ A32), and
ϕ = cos-1(A3/G)=sin-1(sqrt(A12+ A22)/G)
where G represents a magnitude of gravitational acceleration, A1 represents a magnitude of the first acceleration component, A2 represents a magnitude of the second acceleration component, A3 represents a magnitude of the third acceleration component, and ϕ represents the tilt angle.
However, in the same field of endeavor, Goldsmith teaches said processing unit calculates the tilt angle according to:
G = sqrt(A12+ A22+ A32), and
ϕ = cos-1(A3/G)=sin-1(sqrt(A12+ A22)/G)
where G represents a magnitude of gravitational acceleration, A1 represents a magnitude of the first acceleration component, A2 represents a magnitude of the second acceleration component, A3 represents a magnitude of the third acceleration component, and ϕ represents the tilt angle (“In order to estimate position using acceleration measurements it is necessary to integrate the acceleration signal twice; the integral of acceleration is velocity and the integral of velocity is position… θ = sin-1(-gs/g)… |G| = sqrt(gxb2+ gyb2+ gzb2)…” P.93-95). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied Goldsmith’s teaching of determining the tilt angle of an accelerometer to Sethuraman’s teaching of using an accelerometer to determine tilt angle as Goldsmith describes the fundamental mathematics that all accelerometers utilize to calculate orientation. 

Regarding claim 4, Sethuraman discloses the 2D ultrasonic images respectively correspond to multiple sections of the test target, respectively correspond to multiple image planes that are perpendicular to a plane corresponding to the tilt angles, and that join on a straight line (“These elements may be placed in a one-dimensional or two-dimensional array.” [0031]; “The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted in a cone defined by outer boundaries 302, 304.” [0049]).

Regarding claim 5, Sethuraman discloses the tilt angles range between -90° and 90°, and a greatest positive one and a greatest negative one of the tilt angles have a same magnitude but different signs (“In other embodiments, the probe is rocked at 45, 50, 75, 80, or 85 degrees in either direction, as well as other values.” [0066]; “Other measurements may also be chosen, such as 65, 75, 80, 85, or 90 degrees.” [0068]).

Regarding claim 6, Sethuraman discloses the greatest positive one and the greatest negative one of the tilt angles are 90° and -90°, respectively (“In other embodiments, the probe is rocked at 45, 50, 75, 80, or 85 degrees in either direction, as well as other values.” [0066]; “Other measurements may also be chosen, such as 65, 75, 80, 85, or 90 degrees.” [0068]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman in further view of Goldsmith as applied to claim 5 above; or in the alternative, further in view of Yang (“Create Ultrasound Image” 2018), hereinafter “Yang.”

Regarding claim 7, Sethuraman discloses that a plurality of 2D ultrasonic images are taken at a plurality of angles equally in both directions (“These elements may be placed in a one-dimensional or two-dimensional array.” [0031]; “The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted in a cone defined by outer boundaries 302, 304.” [0049]; “In other embodiments, the probe is rocked at 45, 50, 75, 80, or 85 degrees in either direction, as well as other values.” [0066]; “Other measurements may also be chosen, such as 65, 75, 80, 85, or 90 degrees.” [0068]; see also Figure 3 demonstrating a sweep with equal maximum angles β1 and β2 in each direction from the perpendicular axis 312; the width and height of the acquisition from the same 2D array of elements is constant as the 2D array of elements is swept over a single axis and defining a maximum height and length) which is considered to implicitly disclose a maximum width of the 3D ultrasonic image is equal to a maximum width of each of the 2D ultrasonic images and the 2D ultrasonic images and the 3D ultrasonic image have relationships of:
H=h+R(1-sin(ϕcri)), and
L=2(h+R)|cos(ϕcri)|,
where h represents a maximum height of each of the 2D ultrasonic images, H represents a maximum height of the 3D ultrasonic image, L represents a maximum length of the 3D ultrasonic image, R represents a distance between each of the 2D ultrasonic images and the straight line on which the image planes that respectively correspond to the 2D ultrasonic images join, and ϕcri represents an absolute value of a greatest one of the tilt angles.
Additionally, or in the alternative, Sethurman may not explictly teach a maximum width of the 3D ultrasonic image is equal to a maximum width of each of the 2D ultrasonic images and the 2D ultrasonic images and the 3D ultrasonic image have relationships of:
H=h+R(1-sin(ϕcri)), and
L=2(h+R)|cos(ϕcri),
where h represents a maximum height of each of the 2D ultrasonic images, H represents a maximum height of the 3D ultrasonic image, L represents a maximum length of the 3D ultrasonic image, R represents a distance between each of the 2D ultrasonic images and the straight line on which the image planes that respectively correspond to the 2D ultrasonic images join, and ϕcri represents an absolute value of a greatest one of the tilt angles. 
However, in the same field of endeavor, Yang further teaches a maximum width of the 3D ultrasonic image is equal to a maximum width of each of the 2D ultrasonic images and the 2D ultrasonic images and the 3D ultrasonic image have relationships of:
H=h+R(1-sin(ϕcri)), and
L=2(h+R)|cos(ϕcri),
where h represents a maximum height of each of the 2D ultrasonic images, H represents a maximum height of the 3D ultrasonic image, L represents a maximum length of the 3D ultrasonic image, R represents a distance between each of the 2D ultrasonic images and the straight line on which the image planes that respectively correspond to the 2D ultrasonic images join, and ϕcri represents an absolute value of a greatest one of the tilt angles (Figure 1 and P.1-2 demonstrate that defining a maximum height and a maximum width (aka length) for an ultrasonic image is based on trigonometric calculations of the sweep angle θ, the height and radius of the 2D acquisition).
It would have been obvious to one having ordinary skill in the art before the effective filing date that Sethuraman and Yang teach the fundamental trigonometric relationship between the sweep angle of a 2D transducer array and the volume defined by the sweep that defines a bounding box surrounding the volume from the maximum extent of the sweep as the dimensions of an acquisition volume is defined by the geometry of the acquisition for any acquisition volume.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sethuraman in further view of Goldsmith or Sethuraman in further view of Goldsmith in further view of Yang as applied to claim 5 above; or in the alternative, further in view of Harris et al. (“Performance of ultrasound based measurement of 3D displacement using a curvilinear probe for organ motion tracking” 2007), hereinafter “Harris.”

Regarding claim 8, Sethuraman discloses that a plurality of 2D ultrasonic images are taken at a plurality of angles equally in both directions (“These elements may be placed in a one-dimensional or two-dimensional array.” [0031]; “The imaging device 102 may then be “rocked” or tilted at to orientations 102A, 102B with various angles β1 and β2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted at various angles α1 and α2, as well as various angles in between, with respect to line 312. The ultrasound signals may be emitted in a cone defined by outer boundaries 302, 304.” [0049]); “In other embodiments, the probe is rocked at 45, 50, 75, 80, or 85 degrees in either direction, as well as other values.” [0066]; “Other measurements may also be chosen, such as 65, 75, 80, 85, or 90 degrees.” [0068]; see also Figure 3 demonstrating a sweep with equal maximum angles β1 and β2 in each direction from the perpendicular axis 312; the width and height of the acquisition from the same 2D array of elements is constant as the 2D array of elements is swept over a single axis and defining a maximum height and length) which is considered to implicitly disclose each of the 2D ultrasonic images corresponds to a respective 2D coordinate system which is defined by an x-axis and a y-axis, and in which the maximum width of the 2D ultrasonic image is a maximum width of the 2D ultrasonic image in a direction of the x-axis, and the maximum height of the 2D ultrasonic image is a maximum height of the 2D ultrasonic image in a direction of the y-axis;
wherein the 3D ultrasonic image corresponds to a 3D coordinate system which is defined by an X-axis, a Y-axis and a Z-axis; and
wherein, for each of the 2D ultrasonic images, coordinates (x, y) in the respective 2D coordinate system that corresponds to the 2D ultrasonic image and coordinates (X, Y, Z) in the 3D coordinate system are defined by:
X=x,
Y=(R=y)*sin(ϕ)-R*sin(ϕcri), and
Z=L/2+(R+y)*cos(ϕ)).
Additionally, or in the alternative, Sethuraman may not explictly disclose each of the 2D ultrasonic images corresponds to a respective 2D coordinate system which is defined by an x-axis and a y-axis, and in which the maximum width of the 2D ultrasonic image is a maximum width of the 2D ultrasonic image in a direction of the x-axis, and the maximum height of the 2D ultrasonic image is a maximum height of the 2D ultrasonic image in a direction of the y-axis;
wherein the 3D ultrasonic image corresponds to a 3D coordinate system which is defined by an X-axis, a Y-axis and a Z-axis; and
wherein, for each of the 2D ultrasonic images, coordinates (x, y) in the respective 2D coordinate system that corresponds to the 2D ultrasonic image and coordinates (X, Y, Z) in the 3D coordinate system are defined by:
X=x,
Y=(R+y)*sin(ϕ)-R*sin(ϕcri), and
Z=L/2+(R+y)*cos(ϕ)).
However, in the same field of endeavor, Harris teaches each of the 2D ultrasonic images corresponds to a respective 2D coordinate system which is defined by an x-axis and a y-axis, and in which the maximum width of the 2D ultrasonic image is a maximum width of the 2D ultrasonic image in a direction of the x-axis, and the maximum height of the 2D ultrasonic image is a maximum height of the 2D ultrasonic image in a direction of the y-axis;
wherein the 3D ultrasonic image corresponds to a 3D coordinate system which is defined by an X-axis, a Y-axis and a Z-axis; and
wherein, for each of the 2D ultrasonic images, coordinates (x, y) in the respective 2D coordinate system that corresponds to the 2D ultrasonic image and coordinates (X, Y, Z) in the 3D coordinate system are defined by:
X=x,
Y=(R+y)*sin(ϕ)-R*sin(ϕcri), and
Z=L/2+(R+y)*cos(ϕ)) (Figure 1 and P.5686-5687 demonstrate that defining the x, y, and z coordinates of a point in the 3D volume is a trigonometric function of the radial distance and the sweep angle ϕ and the azimuth angle relative to the point θ).
It would have been obvious to one having ordinary skill in the art before the effective filing date that Sethuraman and Harris teach the fundamental trigonometric relationship between the x, y, and z axes of each individual 2D acquisition by the 2D transducer array and the volume defined by the sweep angle of the 2D transducer array that defines the x, y, and z axes of the volume as the coordinates of points within an acquired volume is defined by the geometry of the acquisition for any acquisition volume.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumanaweera et al. (U.S. Pub. No. 2004/0181151), Hossack et al. (U.S. Patent No. 6,511,426), Pedersen et al. (U.S. Pub. No. 2009/0306509), Chalana et al. (U.S. Pub. No. 2008/0262356), Keller et al. (U.S. Patent No. 5,353,354), Friemel et al. (U.S. Patent No. 5,899,861), Hornavar et al. (U.S. Pub. No. 2022/0151588), and Hennersperger et al. (U.S. Pub. No. 2021/0361258) disclose an ultrasonic probe operated at a plurality of tilt angles to produce a 3D volume from a plurality of 2D ultrasound image acquisitions using a 2D ultrasound array.
Kang et al. (“Real-time 3D filtering of ultrasound datasets” 2010) and Yao et al. (U.S. Pub. No. 2008/0262355) disclose the trigonometric relationship between the plurality of swept 2D ultrasound image acquisitions and the 3D volume they comprise. 
Serra et al. (U.S. Pub. No. 2006/0239540), Liu et al. (U.S. Pub. No. 2012/0150039), Hsu et al. (U.S. Pub. No. 20180310914), Hyun et al. (U.S. Pub. No. 2016/0007974), Rouet et al. (U.S. Pub. No. 2020/0367860), and Eggers et al. (U.S. Pub. No. 2013/0225986) disclose defining a bounding box (length and height) surrounding the 3D volume comprised of the swept 2D ultrasound image acquisitions.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793